            Case 3:20-cv-00985-KAD Document 29 Filed 11/02/20 Page 1 of 5




                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT


                                                     :
 KENYA BROWN,                                        :
     Plaintiff,                                      :            No. 3:20-cv-985 (KAD)
                                                     :
            v.                                       :
                                                     :
 ROLLIN COOK, et al.,                                :
      Defendants.                                    :
                                                     :


                                                    ORDER

        Plaintiff, Kenya Brown (“Brown”), currently confined at Cheshire Correctional

Institution in Cheshire, Connecticut, filed this civil rights action pro se pursuant to 42 U.S.C. §

1983 on July 16, 2020. At that time, Brown submitted a motion to proceed in forma pauperis,

which revealed that he had $11.69 in his inmate account. A closer examination of Brown’s

inmate account shows that he received $3,000.00 on February 6, 2020 and $500.00 on March 18,

20201 as proceeds from settlements, giving him a balance of $3,411.90. Since February 2020, in

addition to regular payments presumably for a prison job, Brown received other deposits of

$350.00. Thus, he has had deposits exceeding $3,850.00 in the six months prior to filing this

action. During that same time, Brown made purchases at the commissary and regularly sent

money out of the facility. For example, on April 6, 2020, he sent out $1,000.00 and on July 6,




        1
        The Department of Correction initially placed a hold on the $500.00 deposit but lifted the hold on April 2,
2020. Doc. No. 3 at 3.
          Case 3:20-cv-00985-KAD Document 29 Filed 11/02/20 Page 2 of 5




2020, just ten days before filing this action, he sent out $1,600.00, reducing his balance to

$16.73. See Doc. No. 3.

       All litigants must make decisions about how to spend their money when they are

contemplating litigation. “If every inmate were permitted to simply spend funds in the canteen

to avoid paying a filing fee, the in forma pauperis review would be a waste of time and effort.”

Briand v. State of Fla., No. 4:06cv104-WS, 2006 WL 1890189, at *1 (N.D. Fla. July 10, 2006);

see also Lumbert v. Illinois Dep’t of Corr., 827 F.2d 257, 260 (7th Cir. 1987) (“If the inmate

thinks a more worthwhile use of his funds would be to buy peanuts and candy ... than to file a

civil rights suit, he has demonstrated an implied evaluation of the suit that the district court is

entitled to honor.”).

       The Second Circuit has denied a motion to proceed in forma pauperis on appeal and

affirmed the denial of the motion to proceed in forma pauperis in the district court and the

dismissal of the district court case with prejudice where an inmate omitted from his application

to proceed in forma pauperis $2,509.10 in deposits to his inmate account even though he was an

experienced litigator familiar with the in forma pauperis process and did not “credibly explain or

correct his declarations when given an opportunity to do so.” Vann v. Comm'r of N.Y. City Dep't

of Correction, 496 F. App’x 113, 115-16 (2d Cir. 2012). District courts also deny in forma

pauperis status under similar circumstances. See Waters v. King, 11 Civ. 3267, 2012 WL

1889144, at *1 (S.D.N.Y. May 24, 2012) (“Given the totality of the circumstances in this case-

including, but not limited to, Waters's deliberate attempt to conceal funds to qualify

for IFP status in the first instance [by failing to disclose that he had deposited [$600.00]

settlement payment received three weeks before filing IFP into credit union account rather than

                                                   2
          Case 3:20-cv-00985-KAD Document 29 Filed 11/02/20 Page 3 of 5




inmate account] and his blatantly false statements to the Court when confronted with the

omission-dismissal under Section 1915(e)(2)(A) is justified.”); Vann v. Horn, No. 10 CV. 6777

PKC, 2011 WL 3501880, at *3-4 (S.D.N.Y. Aug. 9, 2011) (omission in application to proceed in

forma pauperis of receipt of over $10,000.00 as a settlement payment and transfer of payment to

relatives approximately three months prior to filing application constituted bad faith

misrepresentation of assets and warranted dismissal of case with prejudice); Cuoco v. U.S.

Bureau of Prisons, 328 F. Supp. 2d 463, 468 (S.D.N.Y. 2004) (dismissing action with prejudice

because plaintiff “created an illusion of poverty through a series of deceptive acts”; she

deliberately concealed her finances and available assets in her motion to proceed in forma

pauperis by directing attorneys to send $13,500.00 in settlement payments to her mother and by

prohibiting deposits to her prison account in order “to convey the impression that she could not

pay the filing fee”); see also, Martin v. United States, 317 F. App’x 869, 870-71 (11th Cir. 2008)

(affirming denial of in forma pauperis application where district court found that prisoner had

received $1,818 in deposits in the preceding six months but “chose to spend those funds on

matters other than this litigation”).

        Brown had sufficient funds to pay the filing fee in this case but chose to spend those

funds on other things to render himself eligible for in forma pauperis status. This is not the

proper use of the in forma pauperis statute. See Vann, 496 F. App’x 115 (“Section

1915(e)(2)(A) serves the purpose of preventing abuse of the judicial system by ‘weed[ing] out

the litigants who falsely understate their net worth in order to obtain in forma pauperis status

when they are not entitled to that status based on their true net worth.’”) (quoting Attwood v.

Singletary, 105 F.3d 610, 613 (11th Cir. 1997) (per curiam)).

                                                 3
             Case 3:20-cv-00985-KAD Document 29 Filed 11/02/20 Page 4 of 5




         It is also manifest that Brown did not report any of the deposits to his inmate account

other than his prison salary in his motion to proceed in forma pauperis and swore under penalty

of perjury in response to question six that he did not receive any money from any other source

during the twelve months prior to filing this action. Doc. No. 2 at 2. His inmate account

statement shows that this statement is false.

         Quite troubling, this is not the first time Brown has deceived the Court in this manner.2 In

a prior civil rights action, Brown v. Maurer, et al., Case No. 3:18cv1236 (DJS), the defendants

moved to dismiss the complaint on the ground that Brown had misrepresented his financial status

by failing to accurately answer question six on multiple applications to proceed in forma

pauperis filed in the action. There, as here, the issue presented was Brown’s failure to include

thousands of dollars in settlement proceeds. Although the court denied the motion to dismiss, the

Court warned Brown:

         The plaintiff is on notice that in filing any future application to proceed in forma
         pauperis, he must respond to all questions in the application truthfully and
         accurately. Furthermore, in response to question six on page two of the Prisoner
         IFP, the plaintiff must include a description of each amount of money received by
         him within the twelve-month period prior to filing the application and the source
         or sources of each amount of money, whether the amount is listed as a deposit on
         his inmate account ledger sheet or not.

Id. at 11. The docket reflects that the Clerk mailed a copy of the ruling to Brown on March 14,

2019. Thus, at the time of the filing of the prisoner’s application to proceed in forma pauperis in

this action on July 16, 2020, Brown was fully aware of his obligation to disclose the amounts of




         2
          In Brown v. Ruiz, 3:20 cv 1202 (KAD), pending in this Court since August 2020, Brown sought to
proceed in forma pauperis and in that case, he similarly failed to include the settlement proceeds in his application.
Accordingly, a similar order to that entered here is issuing in that case.
                                                           4
          Case 3:20-cv-00985-KAD Document 29 Filed 11/02/20 Page 5 of 5




any settlement proceeds that he had received as well as any other deposits made to his inmate

account and the sources of those deposits in response to question six of the application.

        For these reasons, the order granting Brown leave to proceed in forma pauperis in this

action [Doc. No. 7] is VACATED. The Court does not dismiss the complaint but orders the

matter stayed until December 2, 2020 to enable Brown to submit the filing fee. Failure to do so

will result in the dismissal of this case.

        SO ORDERED at Bridgeport, Connecticut, this 2nd day of November 2020.

                                                            /s/
                                             Kari A. Dooley
                                             United States District Judge




                                                 5
